Citation Nr: 1634068	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-24 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Nashville, Tennessee Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for anxiety disorder, rated 0 percent from September 15, 2010.  The Veteran subsequently filed an April 2011 "claim" seeking an increase in the rating for his psychiatric disability, specifically indicating the rating assigned did not reflect the severity of his disability.  Although the RO treated this as a new claim, it was received well within the one-year appellate period and clearly indicates disagreement with the rating assigned in the March 2011 rating decision; thus, the Board liberally construes it as a notice of disagreement (NOD) initiating an appeal of the initial rating assigned with the grant of service connection.  A subsequent October 2011 rating decision recharacterized the service-connected disability as PTSD and increased the rating for such to 30 percent from September 15, 2010.  The issue on appeal has been amended to reflect that rating.  In May 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that the Veteran also timely initiated appeals of claims seeking service connection for neuropathy and a higher rating for bilateral hearing loss, but failed to perfect those appeals after a July 2014 statement of the case (SOC) was issued.  Thus, those matters are not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent psychiatric examination in conjunction with the Veteran's appeal was conducted in September 2011.  The Veteran alleged in a May 2014 correspondence and at the May 2016 hearing that his symptoms have become worse.  Specifically, his testimony endorsed increased PTSD symptoms (i.e., sleep disturbance, hypervigilance, avoidance, anxiety in crowds, and irritability, among others) since he retired in 2011 (roughly when the last examination was conducted).  In light of that, and considering the most recent examination report is nearly five years old, the Board finds a contemporaneous examination is needed.

In addition, a review of the record shows the Veteran also receives Social Security disability benefits, though it is unclear for what disabilities.  Regardless, such records are constructively of record and may be pertinent to the current severity of his psychiatric disability.  As the matter already requires further development, any outstanding Social Security Administration (SSA) records should also be secured. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all SSA records pertaining to the Veteran, to include any determinations and all relevant medical records considered in arriving at such decisions.

2. Then, arrange for the Veteran to be examined by a licensed psychologist or psychiatrist to determine the current severity of his PTSD.  Based on a review of the entire record and examination of the Veteran, the examiner must identify all symptoms and impairment associated with his PTSD.  The examiner must note all findings in sufficient detail to allow for application of the relevant rating criteria, to specifically include notation of the presence or absence of each symptoms associated with a rating in excess of 30 percent (or any symptoms of similar nature, frequency and duration).  The examiner should also opine as to the overall occupational and social impairment produced by such symptoms.
If more than one psychiatric disability entity is found, the examiner must opine whether it is possible to differentiate between the symptoms and impairment attributable to the service-connected PTSD and those attributable to nonservice-connected psychiatric disabilities.  

All opinions must include a complete rationale, citing to supporting factual data and/or medical literature, as appropriate.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative opportunity to respond, and return the record to the Board.


	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




